Mr. Justice Breese delivered the opinion of the Court: We have not deemed it necessary to consider any other point made on this record than the one first made and argued on the brief of appellant, and it is this : The city charter prescribes ■the mode in which suits shall be brought for a violation of a city ordinance, stating in the summons, the ordinance violated. This action was brought for a violation of the ordinance entitled “ streets and alleys.” On trial, this ordinance was excluded from the jury, and the city was allowed to proceed against the defendant on another ordinance of the city of a different character, and against the objections of the defendant. This we think was error, on the familiar principle, that a defendant must be apprised Of the nature of the accusation or claim against him, unless where that is dispensed with by some statute, as in proceedings before a justice of the peace, when filing an account, is held as a sufficient statement of the cause of action. But the charter of the city provides that the summons shall state the ordinance violated. This, then, is the cause of action, and it cannot be shifted, without consent, to another cause, even if the magistrate had jurisdiction of that other cause, o The judgment is reversed. Judgment reversed.